Name: Council Regulation (EEC, Euratom, ECSC) No 3647/83 of 19 December 1983 adjusting the remuneration and pensions of officials and other servants of the European Communities and the weightings applied thereto
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 24 . 12. 83 Official Journal of the European Communities No L 361 / 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC, EURATOM, ECSC) No 3647/83 of 19 December 1983 adjusting the remuneration and pensions of officials and other servants of the European Communities and the weightings applied thereto THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing a single Council and a single Commission of the European Communities, Having regard to the Protocol on the privileges and immunities of the European Commu ­ nities, and in particular Article 13 thereof, Having regard to the Staff Regulations of officials and the conditions of employment of other servants of the European Communities laid down by Council Regulation (EEC, Euratom, ECSC) No 259/68 ('), as last amended by Regulation (EEC, Euratom, ECSC) No 2074/83 (2), and in particular Articles 63 , 64, 65 and 82 of the Staff Regulations and the first paragraph of Article 20 and Article 64 of the conditions of employment, Having regard to the proposal from the Commission , Whereas the Council , by Decision 81 / 1061 /Euratom , ECSC, EEC (3), fixed the method of calculation to be used in the periodical reviews of the remuneration of officials and other servants of the Communities, beginning with the reference period July 1980 to July 1981 ; Whereas a review of the remuneration of officials and other servants carried out on the basis of a report by the Commission has shown that the remuneration and pensions of officials and the remuneration of other servants of the Communities should be adjusted under the 1983 annual review, HAS ADOPTED THIS REGULATION : Article 1 With effect from 1 July 1983 : (a) The table of basic monthly salaries in Article 66 of the Staff Regulations is replaced by the following : (') OJ No L 56, 4 . 3 . 1968 , p . 1 . 0 OJ No L 203, 27 . 7. 1983, p. 1 . 3 OJ No L 386, 31 . 12 . 1981 , p . 6 . No L 361 /2 Official Journal of the European Communities 24. 12. 83 Grade Step 1 2 3 4 5 6 7 8 A 1 . 269 701 284 064 298 427 312 790 327 153 \ 341 516 A 2 239 258 252 965 266 672 280 379 294 086 307 793 Il A 3 / LA 3 198 034 210 022 222 010 233 998 245 986 257 974 269 962 281 950 A 4 / LA 4 166 253 175 611 184 969 194 327 203 685 213 043 222 401 231 759 A 5 / LA 5 136 906 145 068 153 230 161 392 169 554 177 716 185 878 194 040 A 6 / LA 6 118 188 124 686 131 184 137 682 144 180 150 678 157 176 163 674 A 7 / LA 7 101 641 106 737 111 833 116 929 122 025 127 121 A 8 / LA 8 89 815 93 464I I B 1 118 188 124686 131 184 137 682 144 180 150 678 157 176 163 674 B 2 ' 102313  107 144 111 975 116 806 121 637 126 468 131 299 136 130 B 3 85 704 89 721 93 738 97755 101 772 105 789 109 806 113 823 B 4 74 038 77 519 81 000 84 481 87 962 91 443 94 924 98 405 B 5 66 108 68 926 71 744 74 562 I C 1 75 529 78 602 81 675 84 748 87 821 90 894 93 967. 97 040 C 2 65 604 68 421 71 238 74 055 76 872 79 689 82 506 85 323 C 3 61 154 63 566 65 978 68 390 70 802 73 214 75 626 78 038 C 4 55 185 57 450 59 715 61 980 ' 64 245 66 510 68 775 71 040 C 5 50 843 52 952 55 061 57 170 * \ D 1 57 541 60 086 62 631 65 176 67 721 70 266 72 811 75 356 D 2 52 404 54 665 56 926 59 187 61 448 63 709 65 970 68 231 D 3 48 733 50 847 52 961 55 075 57 189 59 303 61 417 63 531 D 4 46015 47 888 49 761 51 634 (b)  'Bfrs 3 789 is replaced by 'Bfrs 4 066 in Article 67 ( 1 ) (a) of the Staff Regulations and in Article 1 ( 1 ) of Annex VII thereto . I  'Bfrs 4 881 is replaced by 'Bfrs 5 237 in Article 67 ( 1 ) (b) of the Staff Regulations and in Article 2 ( 1 ) of Annex VII thereto .  'Bfrs 8 718 ' is replaced by 'Bfrs 9 354' in the second sentence of Article 69 of the Staff Regulations and in the second paragraph of Article 4 ( 1 ) of Annex VII thereto .  'Bfrs 4 360 ' is replaced by 'Bfrs 4 678 ' in the first paragraph of Article 3 of Annex VII to the Staff Regulations . Article 2 With effect from 1 July 1983 : (a) The table of basic monthly salaries in Article 20 of the conditions of employment of other servants is replaced by the following : 24 . 12. 83 Official Journal of the European Communities No L 361 /3 Grade Step 1 2 3 4 5 6 7 8 A 1 269 701 284 064 298 427 312 790 327 153 341 516 . A 2 239 258 252 965 266 672 280 379 294 086 307 793 ' A 3 / LA 3 198 034 210 022 222 010 233 998 245 986 257 974 269 962 281 950 A 4 / LA 4 166 253 175 611 184 969 194 327 203 685 213 043 222 401 231 759 A 5 / LA 5 136 906 145 068 153 230 161 392 169 554 177 716 185 878 194 040 A 6 / LA 6 118 188 124 686 131 184 137 682 144 180 150 678 157 176 163 674 A 7 / LA 7 101 641 106 737 111 833 116 929 122 025 127 121 A 8 / LA 8 89 815 93 464 I B 1 118^188 124 686 131 184 137 682 144 180 150 678 157 176 163 674 B 2 102313 107 144 1 1 1 975 116 806 121 637 126 468 131 299 136 130 B 3 85 704 89 721 , 93 738 97 755 101 772 105 789 109 806 113 823 B 4 4 038 77 519 81 000 84 481 87 962 91 443 94 924 98 405 B 5 66 108 68 926 71 744 74 562 ' I CI 72 073 75 001 77 929 80 857, 83 785 86 713 89 641 92 569 C 2 62 635 65 316 67 997 70 678 73 359 76 040 78 721 81 402 C 3 58 453 60 744 63 035 65 326 67 617 69 908 72 199 74 490 C 4 52 795 '54 946 57 097 59 248 61 399 63 550 . 65 701 67 852 C 5 48 670 50 686 52 702 54 718 I D 1 55 055 57 464 59 873 62 282 64 691 67 100 69 509  71918 D 2 . 50 166 52 311 54 456 56 601 58 746 60 891 63 036 65 181 D 3 46 769 48 765 50 761 52 757 54 753 56 749 58 745 60 741 D 4 44 172 45 917 47 662 49 407 &lt; I (b) The table of basic monthly salaries in Article 63 of the conditions of employment of other servants is replaced by the following : Category Group Class 1 2 3 4 ' A I 126 732 142 532 158 332 174 132 II ; 91 781 100 794 109 807 118 820 III 7.7 015 80 478 83 941 87 404 B IV 73 956 81 264 88 572 95 880 V 57 946 61 810 65 674 69.538 C VI 55 076 58 360 61 644 64 928 VII 49 279 50 978 52 677 54 376 D VIII 44 473 47 132 49 791 52 450 IX 42 806 43 411 44 016 44 621 No L 361 /4 Official Journal of the European Communities 24. 12 . 83 Italy Luxembourg Netherlands United Kingdom Spain Portugal Switzerland Yugoslavia United States of America  New York  Washington Canada Japan Turkey Austria Thailand India . Venezuela Chile Australia Morocco Syria Jofdan Lebanon Algeria Tunisia Egypt Israel 96,1 100,0 105.8 97,9 94,1 74,3 144,1 95,8 184,7 170,6 153,4 189,6 99,2 (') 118.3 183.4 143.6 170.0 146.7 149.9 114.8 168,0 (  ) 215.1 (') 151.6 (') 158.7 (  ) 113,4 217,5 (') 169,0, Article 3 With effect from 1 July 1983 , the fixed allowance referred to in Article 4a of Annex VII to the Staff Regulations shall be :  Bfrs 2 441 per month for officials in grade C 4 or C 5 ,  Bfrs 3 742 per month for officials in grade C 1 , C 2 or C 3 . Article 4 1 . Pensions for which entitlement has accrued by 1 July 1983 shall be calculated from that date for offi ­ cials and temporary staff other than those covered by Article 2 (d) of the conditions of employment of other servants by reference to the table of basic monthly salaries laid down in Article 66 of the Staff Regula ­ tions . 2 . Pensions for which entitlement has accrued by 1 July 1983 shall be calculated from that date for temporary staff covered by Article 2 (d) of the condi ­ tions of employment of other servants by reference to the table of basic monthly salaries laid down in Article 20 of the said conditions of employment. Article 5 With effect from 1 July 1983 , the date '1 July 1982' in the second paragraph of Article 63 of the Staff Regula ­ tions is replaced by '1 July 1983 '. Article 6 1 . With effect from 1 May 1983 , the weightings applicable to the remuneration of officials and other servants employed in the countries listed below shall be as follows : 4 . With effect from 1 May 1983, the weighting applicable to pensions in accordance with the second subparagraph of Article 82 ( 1 ) of the Staff Regulations shall be that given below for the country in which the person entitled to the pension proves he has his resi ­ dence : Greece 121,2 5 . With effect from 16 May 1983 , the weighting applicable to pensions in accordance with the second subparagraph of Article 82 ( 1 ) of the Staff Regulations shall be that given below for the country in which the person entitled to the pension proves he has his resi ­ dence : Greece Portugal Yugoslavia Israel 121,2 102,4 173,3 326,7 Italy 103,7 2. With effect from 16 May 1983 , the weightings applicable to the remuneration of officials and other servants employed in the countries listed below shall be as follows : Italy Chile 103,7 247,5 6 . With effect from 1 July 1983 , the weighting applicable to pensions shall be fixed in accordance with Article 82 ( 1 ) of the Staff Regulations . Article 7 1 . With effect from 16 May 1983 , the weighting applicable to pensions and allowances - paid to persons covered by Article 2 of Council Regulation (EEC, Euratom , ECSC) No 160/80 O wh ° declare their home to be in Italy shall be as follows : 3 . With effect from 1 July 1983 , the weightings applicable to the remuneration of officials and other servants employed in the countries indicated below shall be as follows : Belgium Denmark Germany France Greece Ireland 100,0 116,8 110,5 101,8 100,0 93,3 Italy 130,9 (') Provisional figures . (2) OJ No L 20, 26 . 1 . 1980 , p. 1 . 24. 12. 83 Official Journal of the European Communities No L 361 /5 2. With effect from 1 July 1983 , the weighting applicable to pensions and allowances paid to persons covered by Article 2 of Regulation (EEC, Euratom , ECSC) No 160/80 shall be as follows : 3 . If a person entitled to a pension declares his home to be in a country other than those listed in this Article, the weighting applicable to the pension shall be that for Belgium . Belgium 120,5 Denmark 146,2 Germany 107,4 France 133,4 Ireland 112,5 Luxembourg 120,5 Netherland 104,6 United Kingdom 92,3 Article 8 With effect from 1 July 1983 , the table in Article 10 ( 1 ) of Annex VII to the Staff Regulations is replaced by the following : Entitled to household allowance Not entitled to household allowance First to 15th day From 16th day First to 15th day From 16th day Bfrs per calendar day A 1 to A 3 and LA 3 1 586 747 1 090 626 A 4 to A 8 and LA 4 to LA 8 IIIlIIIl and category B 1 539 697 1 043 545 Other grades 1 396 651 898 450 With effect from 1 July 1983 , the amounts shown in Article 4 of Regulation (EEC, Euratom , ECSC) No 260/68 shall be subject to a weighting of 1,132395 in the case of persons covered by Article 2 of Regulation (EEC, Euratom, ECSC) No 160/80 . Article 9 With effect from 1 July 1983 , the allowances laid down in Article 1 of Council Regulation (ECSC, EEC, Euratom) No 300/76 (') for shiftwork shall be fixed at Bfrs 7 073 , Bfrs 11 671 and Bfrs 15 915 . Article 10 With effect from 1 July 1983 , the amounts shown in Article 4 of Council Regulation (EEC, Euratom , ECSC) No 260/68 (*) shall be subject to a weighting of 2,531070 . Article 11 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 19 December 1983 . For the Council The President G. VARFIS (') OJ No L 38 , 13 . 2 . 1976, p . 1 . 2 OJ No L 56, 4. 3 . 1968 , p . 8 .